DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species: Species I, figs 2A-2C, an insert with a shield for protecting from abrasion; Species II, figs 3A-3B and 4, insert with shaft including auger with one or more helical vanes; Species III, fig 5, insert with restriction member and rotary mechanism for reciprocal motion. The species are independent or distinct because the claims to the species recite the mutually exclusive limitations of the species. Specifically, claim 1, (species II) recites the auger having one or more vanes and claim 7 (species III) recites the restriction member and rotary mechanism. Each of these limitations are mutually exclusive from each other and species I as disclosed. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The inventions have acquired a separate status in the art due to their recognized divergent subject matter. The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Bryan Hancock on 9 Dec 2022 a provisional election was made without traverse to prosecute the invention of species II, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sterns (US 2497021, cited by applicant).
Regarding claim 1, Sterns discloses an insert apparatus for smoothing an inner surface within a passageway during an abrasive machining operation, comprising: a shaft (26) having a first end (top end as viewed in fig 1) and a second end (bottom end), the first end connected to a member (30) configured to maintain the shaft within the passageway (within interior of workpiece 38); and an auger (formed by helical grooves in shaft) positioned along a length of the shaft from the first end toward the second end (fig 1), the auger comprising one or more vanes extending in helical fashion along the length of the shaft (vanes forming channels 28), wherein one or more channels (28) between the shaft and the inner surface, configured to transport an abrasive media within the passageway, are formed by the one or more helical vanes (col 6, lines 13-19).
Regarding claims 2-5, Sterns further discloses the passageway is configured to receive a flow of the abrasive media during the abrasive machining operation (col 5, lines 54-65); wherein the member (30) is a disc (fig 1; col 4, lines 17-22; “circular flange 30”) configured for positioning proximate one of an inlet and an exit of the passageway (near inlet at top of workpiece in fig 1); wherein the disc includes one or more apertures extending through the disc (col 4, lines 17-22; “annular opening”) and configured to convey the abrasive media from a pump to the passageway (col 4, lines 22-28; fluid jet is part of the abrasive media); wherein the disc and the auger (both on shaft 26) are configured to rotate with respect to the passageway (col 6, lines 1-4). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterns as applied to claim 4 above, and further in view of Baiker (US 2004/0111852).
Regarding claim 6, Sterns teaches all the elements of claim 4 as described above. Sterns does not teach the passageway is curved (note that the passageway is not a part of the claimed insert apparatus and therefore does not positively limit the structure of the claim insert apparatus) and wherein the shaft and auger comprise a flexible material. Baiker teaches an insert apparatus for smoothing an inner surface within a passageway (10) wherein the passageway is curved (fig 1) and including a shaft (20) and an auger (30) comprising a flexible material ([0022]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the shaft and auger of Sterns out of a flexible material in order to allow the device to treat an inner surface of a curved passageway as taught by Baiker ([0005]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar insert apparatuses are cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723